In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Ruditzky, J.), dated March 22, 2004, which denied her motion pursuant to CPLR 4404 to set aside a jury verdict on the issue of liability as against the weight of the evidence.
Ordered that the order is affirmed, with costs.
Based upon the evidence presented at trial, it cannot be said that the jury’s verdict in the defendant’s favor was against the weight of the evidence and could not have been reached on any fair interpretation of the evidence (see Lolik v Big V Supermarkets, 86 NY2d 744 [1995]; see also Harris v Armstrong, 64 NY2d 700 [1984]).
The plaintiff’s remaining contentions are without merit. Florio, J.P., Krausman, Luciano and Spolzino, JJ., concur.